Appeal by the defendant from a judgment of the County Court, Westchester County (Marasco, J.), rendered June 5, 1985, convicting him of perjury in the first degree (four counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, under the circumstances of this case, we find that the trial court did not *364commit reversible error in refusing to submit to the jury pursuant to CPL 60.45 and 710.70 (3) the issue of the voluntariness of certain statements. CPL 60.45 and 710.70 (3) govern the admissibility of the defendant’s confessions, admissions and other statements (see, People v Graham, 55 NY2d 144). CPL 60.45, however, explicitly limits the scope of its mandate to statements "made by a defendant with respect to his participation or lack of participation in the offense charged” (emphasis added). Since the statements in contention were not the subject of the perjury charges contained in the indictment and were admitted solely as part of the narrative of events, the defendant was not entitled to the requested charge.
Nor do we find merit to the defendant’s contention that the trial court should have submitted to the jury the issue of the voluntariness of those statements in order to enable the jury to consider the ancillary question of whether subsequent statements made by the defendant which did form the basis of the perjury charges constituted the "fruit of the poisonous tree”.
Accordingly, the judgment of conviction is affirmed. Niehoff, J. P., Eiber, Kunzeman and Harwood, JJ., concur.